Citation Nr: 0423990	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  01-05 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Entitlement to a compensable evaluation for shrapnel 
wounds to the head and face.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

The Board sent a letter to the veteran in July 2004 
indicating that his substantive appeal might not have been 
timely filed.  The veteran responded that a VA Form 21-4138 
(Statement in Support of Claim), received June 29, 2001, 
constituted a timely substantive appeal with respect to each 
of the issues on appeal.  The Board agrees and finds that it 
has jurisdiction over the issues on appeal. 

The issue of entitlement to a compensable evaluation for 
shrapnel wounds to the head and face will be addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's seizure disorder was first identified many 
years after service and is not related to head trauma in 
service. 

3.  An unappealed February 1988 rating decision denied 
service connection for chronic lumbosacral strain.

4.  The evidence received since the February 1988 rating 
decision, by itself or in conjunction with the previously 
considered evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service.  38 U.S.C.A         §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.       §§ 3.102, 
3.156(a), 3.303, 3.307, 3.309 (2003).

2.  The February 1988 rating decision which denied service 
connection for chronic lumbosacral strain is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

3.  The additional evidence presented since the February 1988 
rating decision is not new and material, and the claim for 
service connection for a low back disability has not been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a seizure 
disorder and for a low back disability.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, however, the veteran's claims were filed and 
initially denied prior to VCAA notice being provided to him.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in April 2003 was not given prior to the first 
AOJ adjudication of the claims, the notice was provided by 
the AOJ prior to the most recent transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

As noted previously, the new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The April 2003 
letter essentially advised the veteran to identify and submit 
evidence in support of his claims.  Although the VCAA notice 
letter does not specifically contain the fourth element, the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims throughout 
development of the case at the RO.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative, and 
the veteran has alluded to the existence of no further 
outstanding evidence.  Moreover, the veteran underwent a VA 
examination in August 2000 to determine whether his seizure 
disorder was related to service.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a low back disability, the VCAA appears to 
have left intact the requirement that a veteran present new 
and material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that, in the absence of new and material evidence, 
VA is not required to provide assistance to a claimant in 
attempting to reopen a previously disallowed claim).  In any 
event, the veteran has not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the claims which will be discussed in this 
decision.  Therefore, the record is complete and the case is 
ready for appellate review.

II.  Service Connection for a Seizure Disorder

The veteran claims that he suffers from a seizure disorder as 
a result of head trauma sustained in service.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In addition, certain chronic diseases, 
such as epilepsies, may be presumed to have been incurred in 
or aggravated during service if manifested to a compensable 
degree (10 percent) within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003); 67 Fed. Reg. 
67792-67793 (Nov. 7, 2002).

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue. See Epps, supra; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, the veteran's service medical records show that 
he was treated in May 1970 for a fragment wound to the head.  
The fragment was removed and the cut was sutured.  However, 
the details concerning the injury were not recorded, such as 
the extent of the wound and whether the veteran experienced 
any head trauma. 

A November 1987 VA examination report noted the veteran's 
statement that a piece of shrapnel had lodged in his mid-
forehead, with a tiny piece in his right check, while in 
service.  He stated that none of the shrapnel entered his 
skull and the wound healed without complication.  A physical 
examination revealed a small vertical 1/2 inch scar on the 
forehead, which was described as well healed and not 
disfiguring.  No scar was observed on either cheek.  The 
veteran made no mention of seizures.  The diagnoses included 
shrapnel wounds to the head and face, with minimal residuals. 

In an April 2000 letter, J.D., D.O., stated that he had been 
treating the veteran since July 1996 for a history of 
seizures.  Dr. J.D. also submitted records showing treatment 
for the veteran's seizures during this period.  Dr. J.D. 
reported the veteran's history of a head injury in 1970 while 
on active duty and a history of seizures since 1986.  Dr. 
J.D. stated, "[The veteran] has no other cause of having 
seizure activity.  The only reasonable cause of his seizures 
would have been from his head injuries while sustained in the 
military service."

The veteran was afforded a VA neurological examination in 
August 2000 to determine the etiology of his seizure 
disorder.  The examiner apparently reviewed the claims file 
and recorded the veteran's history.  It was noted that the 
veteran suffered shrapnel wounds to his forehead which did 
not penetrate the skull and did not result in loss of 
consciousness.  The veteran denied any other head trauma.  It 
was also noted that the veteran experienced his first seizure 
in 1986 and had been treated with Dilantin since that time.  
His most recent seizure was ten years prior.  The veteran 
described his seizures as generalized tonic/clonic seizures, 
with loss of consciousness, convulsive activity and tongue 
biting.  The examiner also reviewed Dr. J.D.'s letter in 
which he related the veteran's seizure disorder to head 
injuries sustained in service.  

The examiner concluded with a diagnostic impression of 
generalized convulsive epilepsy, which was under excellent 
control.  The examiner then stated that the etiology of the 
veteran's seizure disorder could not be determined and could 
only be considered idiopathic.  Idiopathic is defined as "of 
unknown causation."  Dorland's Illustrated Dictionary, 815 
(27th ed. 1994)).  The examiner said he was unable to relate 
the veteran's seizures to the head injury in service because 
it could only be considered a very mild closed-head injury.  
The examiner also based his opinion on the fact that the 
onset of seizures was fifteen years after the injury.  The 
examiner explained that 30 percent of cases involving 
seizures are idiopathic.  He also explained that there was 
some increased risk of development of a seizure disorder 
after a mild to moderate closed-head injury, but that the 
risk of developing a seizure disorder after such an injury 
returned to baseline after five years. 

The veteran underwent an electroencephalogram (EEG) and a 
magnetic resonance imaging (MRI) of the brain at the 
Jefferson Regional Medical Center in December 2000.  Findings 
revealed no abnormalities in the hippocampal or temporal 
lobes that would correlate with seizures.  The physician 
recorded the veteran's history of a head injury in service.  
She then stated that the possibility of developing seizures 
from a head injury without consciousness was low. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's seizure disorder is related to service.  The 
veteran's service medical records revealed a minor shrapnel 
injury to his forehead.  However, he apparently did not 
experience seizures until 1986, approximately fifteen years 
after service.  Indeed, the only medical evidence in support 
of the veteran's claim is the opinion provided by Dr. J.D.  
However, there is no evidence that Dr. J.D. reviewed the 
veteran's claims file, and he provided little medical 
rationale or explanation in support of his opinion.  In 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  In light of 
this case law, Dr. J.D.'s opinion has little probative value.

In contrast, a VA examiner in August 2000 did review the 
veteran's claims file, including Dr. J.D.'s opinion, and 
determined that the veteran's seizure disorder was not 
related to service.  The examiner offered a sound basis for 
his opinion, stating  that the risk of developing a seizure 
disorder after a minor closed-head injury returned to 
baseline after five years and that the veteran developed 
seizures fifteen years after the injury in service.  The 
Board places greater probative value on this opinion, as it 
was based on a review of the claims file and supported by 
sound rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a seizure disorder.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102. Despite the veteran's 
statements that his seizure disorder is related to service, 
as a layperson without medical expertise or training, his 
statements alone are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. at 494-95 (laypersons are not competent to render 
medical opinions). Accordingly, the appeal is denied.

III.  New and Material Evidence to 
Reopen a Claim for Service Connection 
for a Low Back Disability

The veteran is ultimately seeking service connection for a 
low back disability.  Every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  There 
is no presumption of soundness at entrance into active duty 
for training or inactive duty training because veteran status 
is not afforded an individual for such type of service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2003).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In February 1988, the RO denied the veteran's claim for 
service connection for chronic lumbosacral strain.  The RO 
found that the veteran injured his low back prior to service 
and that this preexisting disability was not aggravated in 
service.  In this regard, the veteran's entrance examination 
in June 1969 noted that he had been under a doctor's care for 
a two year history of back pain.  However, none of the 
veteran's service medical records, including a March 1971 
separation examination, made any reference to back problems.  
Private medical records dated from 1982 to 1987 noted the 
veteran's history of low back pain since 1977 as a result of 
heavy lifting at work.  Indeed, these records reflect that 
the veteran filed a workers' compensation claim at that time.  
A September 1987 report listed a diagnosis of lumbar strain.  
A November 1987 VA examination report also listed a diagnosis 
of chronic lumbosacral strain.  The RO therefore denied the 
veteran's claim on the basis that his chronic lumbosacral 
strain preexisted service and was not aggravated therein.  
The veteran was notified of that decision and of his 
appellate rights in a February 1988 letter but did not seek 
appellate review within one year of notification.  Therefore, 
that decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim.  See 38 
U.S.C.A. § 5108.  In October 1999, the veteran sought to 
reopen his claim for service connection for a low back 
disability.  When a claim to reopen is presented, a two-step 
analysis is performed.  The first step is to determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence associated with the claims file since the 
February 1988 rating decision, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  This evidence 
includes treatment records from Jefferson Regional Medical 
Center (JRMC), dated from 1998 to 1999.  These records 
essentially show that in June 1998 the veteran underwent a 
decompressive lumbar laminectomy at L4-5, L3-4 and L2-3.  
These records also listed diagnoses of spinal canal stenosis 
and herniated nucleus pulposus.  In addition, the veteran 
also submitted treatment records from J.D., D.O., dated from 
1996 to 1999, most of which pertain to the veteran's seizure 
disorder.  However, a December 1997 treatment record included 
the veteran's complaints of low back pain. 

The Board finds that these records are new because they did 
not exist at the time of the February 1988 rating decision.  
However, none of these records includes a medical opinion 
which asserts that the veteran incurred a low back disability 
in service nor do they include a medical opinion that any 
preexisting low back disability was aggravated during his 
period of active duty.  Accordingly, the Board finds that 
they are not so significant that they must be considered in 
order to decide the merits of the veteran's claim.  As such, 
they are not material as defined under 38 C.F.R. § 3.156. 

The Board has also considered the veteran's own lay 
statements in support of his claim.  The Board notes that the 
veteran's lay statements include the same contentions that 
were previously advanced and considered in the prior final 
decision of February 1988; essentially, that the veteran's 
preexisting back condition was aggravated by heaving lifting 
in service.  To this extent, the statements are cumulative of 
the contentions previously considered by the RO.  

The Board also emphasizes that any statement by the veteran 
cannot be deemed material as defined under 38 C.F.R. § 3.156.   
Evidence is probative when it "tend[s] to prove, or actually 
prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
To be material, the evidence also should be so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a).  These lay 
statements fail to meet either test.  The Court has held that 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, 2 Vet. App. at 494-95.  Here, the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the 
etiology of an orthopedic disability, including whether such 
a disability has been aggravated by heavy lifting in service.  
The veteran's statements therefore are neither probative of 
the central issue in this case nor so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  In Routen, the Court specifically stated that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Routen 10 Vet. App at 
186. 

As a whole, the evidence received since the February 1988 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not both new and material.  
Therefore, the appeal is denied.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996). 


ORDER

The claim of entitlement to service connection for a seizure 
disorder is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a low back disability, the 
appeal is denied.




REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to a 
compensable evaluation for shrapnel wounds to the head and 
face.  During the pendency of the veteran's claim, and 
subsequent to the most recent VA examination of the veteran's 
shell fragment wound scars in April 2000, VA issued revised 
regulations amending that portion of the rating schedule 
dealing with skin disorders, 38 C.F.R. § 4.118. See 67 Fed. 
Reg. 49,590 (July 31, 2002).

Accordingly, the case is REMANDED to the RO for the following 
action. 

1.  The veteran should be scheduled for a 
dermatology examination in order to 
document the severity of the shell 
fragment wound scars of the head and 
face, with specific attention paid to the 
revised rating criteria.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examiner should 
be asked to determine whether, and to 
what extent, any of the characteristics 
listed in the revised rating criteria 
apply to the veteran's service-connected 
scars.  The examiner should be advised 
that these characteristics are as 
follows: 

(a.)  scar 5 or more inches (13 or more 
cm.) in length; 
(b.)  scar at least one-quarter inch (0.6 
cm.) wide at widest part; 
(c.)  surface contour of scar elevated or 
depressed on palpation; 
(d.)  scar adherent to underlying tissue; 
(e.)  scar hypo- or hyper-pigmented in an 
area exceeding 6 square inches (39 sq. 
cm.); 
(f.)  skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); 
and 
(g.)  underlying soft tissue missing in 
an area exceeding 6 square inches (39 sq. 
cm).

The examiner should also provide an 
assessment of each scar in terms of 
whether the scar is deep or superficial 
(defined as no underlying soft tissue 
damage), its approximate size, and 
whether the scars are unstable (frequent 
loss of skin over the scar), or painful 
on examination.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If not, the 
RO should implement corrective 
procedures.  The RO should also review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

3.  The RO should then readjudicate the 
remaining issue on appeal.  If the claim 
continues to be denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, which 
should include appropriate reference to 
the revised schedular criteria.  The 
veteran and his representative must then 
be afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to afford due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



